Case 2:19-mj-00964-EJY Document1 Filed 12/23/19 Page 1 of 11

“ame fe
z :
s r

BOE Bea we

co ns

19DEC 23 Ps 1:09

US Moeicpmarre awe
us. BaAgisl meek eige

 

SEALED

Office of the United States Attorney
District of Nevada

501 Las Vegas Boulevard South,
Suite 1100

Las Vegas, Nevada 89101

(702) 388-6336
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:19-mj-00964-EJY Document1 Filed 12/23/19 Page 2 of 11

. ge (Fy,
oa on ee

& PRN ape Pop?
2 Bey .

NICHOLAS A. TRUTANICH mos ota te
United States Attorney 19 DEC 23 PA 109
Nevada Bar Number 13644 mpseuane qn,
District of Nevada US. BAT TAALE Sees
Rachel L. Kent ‘
Special Assistant United States Attorney evans eel
501 Las Vegas Boulevard South, Suite 1100

Las Vegas, Nevada 89101

Phone: (702) 388-6336

Fax: (702) 388-6418

rachel. kent@usdoj.gov

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No, 2:19-MJ-00964-EJY
Plaintiff, COMPLAINT FOR VIOLATION OF:

Vv. Title 18, United States Code, Section 1038
— False Information and Hoax Related to
PHUONG TANG, Purported Biological and Chemical
Weapons

Defendant.

 

 

 

 

BEFORE the United States Magistrate Judge, Las Vegas, Nevada, the undersigned

complainant, being first duly sworn, deposes and states:
Count One

(18 U.S.C. § 1038 — False Information and Hoax Related to Purported Biological and
Chemical Weapon)
On or about July 12, 2019, in the State and District of Nevada,
PHUONG TANG,
defendant, did intentionally convey false and misleading information, namely placing
envelopes containing white powder, under circumstances where such information may
reasonably have been believed, that indicated that an activity had taken, was taking, and

would take place that would constitute a violation of Title 18, United States Code, Section

175(a) - Transfer of a Biological Agent or Toxin for Use as a Weapon, and Title 18, United

1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00964-EJY Document1 Filed 12/23/19 Page 3 of 11

States Code, Section 229(a) - Chemical Weapons, to wit: defendant knowingly placed two
envelopes containing a white powdery substance on the desks of two United States
Department of Veterans Affairs employees at the VA Southern Nevada Healthcare System
intending to convey the false and misleading information that the powder contained a
biological agent and toxin and chemical weapon, all in violation of Title 18, United States
Code, Section 1038(a)(1)(A).
Complainant, as and for probable cause, states the following:

1, Complainant is a Special Agent with the Department of Veterans Affairs
Office of Inspector General, Criminal Investigations Division, Las Vegas Resident Agency,
Las Vegas, Nevada, and has been employed as a law enforcement officer for over 19 years.

2. The following information is the result of either complainant’s own personal
investigation or has been provided by other law enforcement officers:

(a) On July 12, 2019, Department of Veterans Affairs Office of Inspector
General Special Agent Branton Blount was contacted by Department of Veterans Affairs
Police Department Chief Reginald Winbush who stated that two envelopes containing an
unknown white powdery substance were discovered in the podiatry department of the VA
Southern Nevada Healthcare System that morning by three U.S. Department of Veterans
Affairs employees. The three employees who came in close proximity to the envelopes and
white powder, Lara Laak, Jillian Zalneraitis, and Adriane Tealer, were quarantined in an
adjacent office while local police, fire, and HAZMAT authorities responded, initiating
biohazard protocols.
(b) Special Agent Blount arrived at the VA Southern Nevada Healthcare

System and made contact with Chief Winbush. The North Las Vegas Police Department

and Las Vegas Metropolitan Police Department, ARMOR Task Force, and Counter-

2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00964-EJY Document1 Filed 12/23/19 Page 4 of 11

Terrorism teams had already evacuated the areas around the podiatry clinic and made entry
to the office spaces containing the envelopes and white powder. The envelopes were white,
outgoing VA correspondence envelopes. Special Agent Blount made contact with ARMOR
Detective Brian Godkin who stated that presumptive testing determined the white powder
tested positive for sodium bicarbonate (baking soda) and ammonium carbonate (smelling
salts) and was deemed to be non-hazardous. The North Las Vegas Police Department Crime
Scene Investigations team photographed the scene once it was determined to be safe. The
evacuation and partial work stoppage of the VA Southern Nevada Healthcare System lasted
approximately six hours.

(c) Evacuated employees were relocated to the auditorium, where
responding officers conducted initial interviews. VA Intermediate Health Technician
PHUONG TANG, who worked in the podiatry clinic, was identified as a potential suspect.
According to initial reports from employees, TANG was disgruntled with the VA and his
managers. |

(d) TANG provided North Las Vegas Police Department and Las Vegas
Metropolitan Police Department consent to search his vehicle, located in the VA Southern
Nevada Healthcare System parking lot. White powder residue was present and visible on the
exterior of the trunk of TANG’s vehicle, a blue BMW M2, Nevada Disabled Veteran license
plate E561. Further examination of TANG’s vehicle showed white powder residue
throughout the vehicle compartment, most prevalent in the driver side area including the
gear shifter, steering wheel, seats, and seatbelt. The vehicle was searched, processed, and
photographed by the North Las Vegas Police Department Crime Scene Investigations team.
North Las Vegas Police Department Crime Scene Investigations team collected trace

material from various locations within TANG’s vehicle using adhesive tape. Physical

3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00964-EJY Document1 Filed 12/23/19 Page 5 of 11

evidence collected at the scene was maintained by North Las Vegas Police Department
Crime Scene Investigations team.
(e) TANG was interviewed by Detective Godkin, Officer Sam Enriquez,

and Special Agent Gregory Fitzgerald as the processing of the vehicle concluded. The

jinterview was audio recorded by Detective Godkin and later transcribed. During the

interview, TANG denied any involvement with the envelopes and white powder in the
podiatry clinic. Furthermore, TANG said the white residue throughout his vehicle was a | .
result of his excessively dry skin that comes off on things he touched. TANG then said the
white residue in his vehicle was chalk dust from chalk art that he did as a hobby. TANG said
he did not come to the VA Southern Nevada Healthcare System between the time he left
work on Thursday, July 11, 2019, and when he arrived at work that morning, July 12, 2019.

(f) On July 16, 2019, Special Agents Fitzgerald and Blount interviewed
VA Health Technician Richard Carroll regarding the July 12, 2019 incident. Carroll stated |
that when he arrived at the VA Southern Nevada Healthcare System, the entire floor had
been evacuated and everyone was told to remain in the auditorium. At the request of the
VAPD, Carroll left the auditorium to assist in locating TANG’s vehicle, a blue BMW M2.
Carroll located TANG’s vehicle and reported its location to the VAPD before returning to
the auditorium. Carroll said he had an interaction with TANG on Thursday, July 11, 2019,
that made him wonder about the timing of the white powder incident. TANG came into
Carroll’s office on July 11 to express concern about a meeting with management scheduled
for the following day, July 12. TANG said to Carroll, “I just need a Marine to watch my
back.” Carroll said he was uncomfortable with this and told TANG to talk to another |
employee in the office that was a former Marine. TANG was clearly upset at Carroll for his

response.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:19-mj-00964-EJY Document1 Filed 12/23/19 Page 6 of 11

(g) On July 16, 2019, Special Agents Fitzgerald and Blount interviewed
VA Health Technician Adriane Tealer. Tealer left work on Thursday, July 11, 2019, at
approximately 3:45 PM. She did not notice anything or anyone out of the ordinary when she
departed. Tealer was the first to arrive at the podiatry clinic on Friday morning, July 12, and
saw an envelope on her desk with the word “Fong” written on it. Tealer noticed what
appeared to be white powder under the envelope. Tealer immediately thought there would
be an envelope on Carroll’s desk as well, due to a situation that had arisen the day prior
between TANG and Carroll. Tealer looked in Carroll’s office and saw a similar white
envelope on Carroll’s desk with the letter “R” written on it. Tealer immediately left the
podiatry clinic hallway and reported the situation to a supervisor, Jillian Zalneraitis, who
was in her office in the adjacent hallway. Tealer knew TANG had repeated issues with
various employees and managers in the podiatry department and was disgruntled. Tealer
had mentioned to her supervisor, Laak, that TANG was frequently gone from his workspace
for extended periods of time. Earlier that same week, supervisors Zalneraitis and Laak spoke
to TANG regarding his time and attendance. Afterward, TANG had said to Tealer,
“Someone ratted me out.” Tealer was afraid that TANG somehow knew it had been her that
reported him for being absent. Tealer described TANG as being quite odd. Tealer overheard |
TANG talking about killing his neighbor’s pets, getting in fights, and selling drugs back when
he was in the Navy. TANG had also made comments such as “I’m schizophrenic. If I don’t
take my medication, I can beat people.” Tealer heard that a few weeks prior to the July 12
incident, TANG made a comment to a health technician from orthopedics about how it
would be funny if envelopes with baking soda were left in the clinic.
(h) On July 16, 2019, Special Agents Fitzgerald and Blount interviewed

VA Orthopedic Health Technician Tesha Seawell. Seawell described TANG as having

5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00964-EJY Document1 Filed 12/23/19 Page 7 of 11

tendencies and a demeanor that “gave her chills.” Seawell recalled a conversation in the
breakroom between TANG and Tealer in which TANG, completely unprompted, said “I
torture cats. I caught one and tied it up with a string.” This was not the first time TANG
made disturbing comments like this to co-workers. Seawell stated that on approximately July
5, 2019, she and TANG were in the breakroom at lunch time and TANG said, “Wouldn’t it
be funny if someone sent white powder in the mail or put it on the floor in the clinics because
we would get the day off?” Seawell asked TANG what he meant, to which TANG replied,
“Just wait.” When Seawell heard about the nature of the incident on July 12, she
immediately reported TANG’s prior statements to her supervisor. Seawell said that TANG’s
overall demeanor and apparent willingness to act on his prior statements made her feel
unsafe, both at work and at home.

G) On August 1, 2019, Special Agent Blount interviewed VA Associate
Nurse Executive, Eric Lord. Lord stated on the morning of July 12, 2019, he received an
“emergency” text from Laak, a supervisor in podiatry. Lord immediately called Laak and
learned that Tealer discovered two envelopes containing an unknown white powder in the
podiatry clinic. The VAPD had already quarantined Laak, Zalneraitis, and Tealer, and
evacuated the area when Lord arrived at the VA Southern Nevada Healthcare System. Lord
said that he had scheduled a meeting later that day with TANG to discuss time and
attendance issues; that meeting, however, did not take place due to the white powder
incident. Lord only knew TANG by name prior to July 12, 2019. He had been made aware
of several peripheral issues TANG was having in the work place. Additionally, Lord received
a copy of a complaint, submitted by TANG to the White House in Washington, D.C.,

regarding issues TANG was having with his healthcare through the VA.

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00964-EJY Document1 Filed 12/23/19 Page 8 of 11

(Gj) On August 1, 2019, Special Agent Blount interviewed VA Assistant
Nurse Manager Zalneraitis. Zalneraitis stated she arrived at work at about 6:00 AM on July

12, 2019. Zalneraitis unlocked her office and was getting ready for the day when Tealer came

in to her office and said, “We have a situation”. Tealer told Zalneraitis about the two

envelopes and white powder she had just discovered. Zalneraitis asked Tealer if she had
touched either of the envelopes. Tealer said she had touched the envelopes before she noticed
the white powder. Zalneraitis immediately contacted the VAPD to report the situation.
Zalneraitis then went down the podiatry hallway with Tealer where she saw the envelopes
on Tealer and Carroll’s desks. Zalneraitis texted Laak to let her know about the situation.
Laak arrived shortly thereafter. Once the VAPD officers arrived, Zalneraitis, Tealer, and
Laak were quarantined in an adjoining office for several hours. Zalneraitis and Laak had met
with TANG on Monday, July 8, 2019, to discuss his time and attendance issues. There were
several reports from employees regarding TANG’s absence from work for extended periods
of time throughout the day. Zalneraitis described the July 8 meeting as a “casual explanation
of the policies related to time and attendance.” During this meeting, TANG continued to
say that he did not understand the issue and that he wanted to know who his accuser was.
Zalneraitis and Laak had no other way to explain the policy to TANG, so Laak told TANG
she would schedule a follow up meeting later in the week with human resources, union
representatives, and their next level supervisor, Lord. The meeting was scheduled for the
next day, July 9. Shortly after the initial meeting, TANG submitted leave for July 9. The
meeting was then rescheduled for 2:30 PM, Friday, J uly 12, 2019. Zalneraitis’ main concern
was for her own safety and that of the employees at the VA Southern Nevada Healthcare
System. TANG had a history of disturbing comments about torturing animals, getting in

fights, and a generally violent attitude. TANG also mentioned guns and shooting, which

7

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00964-EJY Document1 Filed 12/23/19 Page 9 of 11

made Zalneraitis seriously concerned that, with everything going on, TANG could come in
to the VA Southern Nevada Healthcare System and shoot people.

(k) On August 1, 2019, Special Agent Blount interviewed VA Assistant
Nurse Manager Laak. Laak stated when she arrived at work on July 12, 2019, Zalneraitis
was already on the phone with the VAPD. Once off the phone, Zalneraitis showed the
envelopes to Laak. Officers arrived and quarantined Laak, Zalneraitis, and Tealer in an
adjoining office, where they remained for several hours. Laak’s first thought when she saw
the envelopes and white powder was that TANG was responsible. She, along with others in
the department, were constantly worried about what TANG was capable of. About a week
prior to the July 12 incident, Laak received a report from Tealer stating TANG was again
absent from work for more than 30 minutes without any leave in the system. TANG’s
frequent absences were causing work flow issues in the clinic. In response to this attendance
issues, and previous reports leading up to that incident, Laak scheduled a meeting with
TANG and Zalneraitis on July 8 to discuss time and attendance. During this meeting TANG
insisted he did not understand the issue and was adamant that he was being singled out. Laak
decided to get more people involved to assist in resolving the issue. Laak scheduled a meeting
for the following day; TANG, however, immediately submitted leave. Laak then rescheduled
the meeting for the afternoon of Friday, July 12, 2019. Shortly after the July 8 meeting, word
circulated back to Laak from employees that TANG was furious at Laak. Laak was
extremely concerned about what TANG may do, so much so that she changed where she
parked at work and no longer kept her food in the employee refrigerator.

(1) On September 13, 2019, Special Agent Blount received North Las
Vegas Police Department Crime Scene Investigations’ report of fingerprint analysis. A match

was identified between two latent prints located on one of the envelopes containing the white

8

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00964-EJY Document1 Filed 12/23/19 Page 10 of 11

powder discovered in the VA Southern Nevada Healthcare System podiatry department on
July 12, 2019, and TANG’s right middle finger and left index finger.

(m) On October 9, 2019, ARMOR Detectives Brian Godkin and Patrick
Halligan, and Special Agent Blount interviewed TANG in the VA Police Department
conference room. VA Union Stewards Robert Olson and Robinah Nakimera were also
present for the interview. TANG was provided an Advisement of Rights — Garrity form,
which he acknowledged and signed. The interview was audio recorded and later transcribed.
TANG said he left work on Thursday, July 11, 2019, and did not return to the VA Southern
Nevada Healthcare System until his scheduled shift the following morning, Friday, July 12,
2019. The police were at the podiatry clinic and had roped off the area when TANG arrived.
TANG said he did not know what was going on. TANG stated he never saw the envelopes
because he was not admitted to the area. TANG stated white correspondence envelopes
were kept in the front administrative office. TANG said he used only larger manila envelopes
for intradepartmental correspondence, and he never used the white envelopes kept in the
administrative office. When asked why his fingerprints were found on the envelopes
containing the white powder, TANG first claimed he touched many things when in the
administrative office due to his poor vision. When asked again about his fingerprints,
combined with the white powder found in his vehicle, TANG confessed to having come into
the podiatry clinic overnight at approximately 1:00 AM, and putting the envelopes
containing the white powder on his two coworkers’ desks. TANG explained that the white
powder was baking soda, which he found in a neighbor’s trash. When asked why he left the
envelopes and white powder in the podiatry clinic, TANG said he had a voice in his head
that told him to do things.

///

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00964-EJY Document1 Filed 12/23/19 Page 11 of 11

TANG also stated he was having trouble and no one at work would listen to him.

 

Office of Inspector General

SUBSCRIBED and SWORN to before me
this 223 day of December, 2019.

Coostc)| “suckler

HONO LEELAYNAY. YOUCHAH
STAT TRATE JUDGE

 

10

 
